*107OPINION OF THE COURT
Per Curiam.
By order of the Vermont Supreme Court, filed July 14, 1992, the respondent was suspended from the practice of law for four months, commencing August 1, 1992, and ending on November 30, 1992. As set forth in the stipulation of fact dated March 5, 1992, the respondent pleaded nolo contendere to two counts of knowingly failing to file Vermont income tax returns for 1987 and 1988, in violation of 32 Vermont Statutes Annotated § 5894 (b). The respondent also failed to file State income taxes between 1981 and 1987.
On October 8, 1992, the respondent was personally served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent has waived his procedural rights, including the right to a hearing.
Accordingly, the respondent is censured based upon the disciplinary action taken against him in Vermont.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent, George E. Taft, is hereby censured for his misconduct.